DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Fellinger (US 2007/0012809).
Cook discloses a building insulation system, comprising: a bag (10) having a first and a second surface, a first and a second end, and a first and a second side 5that form a hollow compartment (12); an inlet port at the first end of the bag (32); and the hollow 
However, Fellinger teaches that it was known to use an extension tube (or nozzle) on the end of an insulation hose (para 0031, 0034) as claimed.
Because Cook and Fellinger both teach hoses for spraying insulation, it would have been obvious to one of ordinary skill in the art to substitute the hose with extension tube taught by Fellinger for the hose with no extension tube taught by Cook to achieve the predictable result of spraying insulation into the bag as taught by Cook.
Cook as modified above results in a device wherein the extension tube has a diameter smaller than a diameter of the inlet port so that transport air is allow to escape around the extension tube (when viewed in combination; in light of Cook showing the claimed relative dimensions (see Figs. 3, 4); and 20the inlet port has a removable cover (34).  
Regarding claim 12, Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular dimensions of the inlet port and the extension tube as claimed.
However, it is noted that patent disclosures, like the references applied above, frequently omit dimensions altogether as it has long been known that those dimensions can be varied by those of ordinary skill in the art as a means to adapt to the inventive concept to particular size or use demands. Simply specifying a particular dimension is not a patentable difference over the applied prior art.
.

Claims 4, 5, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Fellinger (US 2007/0012809) as applied to claim 1 above, and further in view of Hall et al. (US 5362539, hereinafter ‘Hall’).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the vent with removable cover as claimed.
However, Hall teaches a similar insulation assembly being provided with vents (35) on the sides with removable covers (flaps) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the vents taught by Hall to the insulation taught by Cook, in order to provide air openings and aid in the installation of the insulation (col. 3, ll. 28-49). 
Alternatively, regarding claim 7, the same vents can be reasonably construed as meeting the scope of being at least one removable member that forms an indentation.  

Claims 7, 16-18, 20, and 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Fellinger (US 2007/0012809) as applied to claim 1 above, and further in view of Allwein et al. (US 5817387, hereinafter ‘Allwein’) and Lembo (US 7780886).
Alternatively with respect to claim 7, Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the indentation formed by a removable member particularly as claimed.
However, Allwein teaches an indentation configured to or capable of aligning with the utilities of a building, such as outlet gang boxes (@36, see Figs, 1, 3, 4) as claimed; except does not expressly disclose the removable member.
Further, Lembo teaches providing an insulation assembly with a removable member (10b) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the removable member as taught by Lembo to the insulation assembly taught by Cook as modified above, in order to create an indentation for utilities as taught by Allwein (Abstract).
Cook as modified above results in a device wherein the indentation is capable of aligning with an outlet gang box of a structure; the indentation extends from the first side towards the second side; and the indentation extends across the bag from the first side to the second side (see Allwein Fig. 1).

Claims 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of  as applied to claim 1 above, and further in view of Galaton et al. (US 7114926, hereinafter ‘Galaton’) and Haque et al. (US 2008/0251187, hereinafter ‘Haque’).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials as claimed.
However, Galaton teaches it was known to construct insulation using blown closed-cell expanded polystyrene (col. 1, ll. 15-20) since long before the invention by applicant as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device with blown closed-cell expanded polystyrene as taught by Galaton, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Further, Haque teaches it was known to construct insulation with metallic polymer facers (para 0009) since long before the invention by applicant as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device with facers made of advanced metallic polymer facers as taught by Haque, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Fellinger (US 2007/0012809) as applied to claim 1 above, and further in view of White (US 2017/0101776).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials as claimed.
However, White teaches it was known to construct insulation materials with woven facing (para 0032) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device with facers made of woven facers as taught by White, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Fellinger (US 2007/0012809) and Hall et al. (US 5362539, hereinafter ‘Hall’) as applied to claim 4 above, and further in view of Schroth (US 2008/0057334).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the vent being mesh as claimed.

At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the mesh taught by Schroth to the vent openings taught by Cook as modified above, in order to prevent particulate escape from the insulation assembly as taught by Schroth (claim 1).

Claims 14 and 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Fellinger (US 2007/0012809) and Hall et al. (US 5362539, hereinafter ‘Hall’) as applied to claim 4 above, and further in view of Heffelfinger et al. (US 5987833, hereinafter ‘Heffelfinger’).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the removable covers being peel and stick flaps as claimed.
However, Heffelfinger teaches covering openings in an insulation assembly with peel and stick flaps (86) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the peel and stick flaps taught by Heffelfinger to the openings taught by Cook as modified above, in order to hermetically seal the openings as taught by Heffelfinger (col. 13, ll. 55-60).


Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Fellinger (US  as applied to claim 21 above, and further in view of Hall et al. (US 5362539, hereinafter ‘Hall’) and Heffelfinger et al. (US 5987833, hereinafter ‘Heffelfinger’).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the vent or removable covers as claimed.
However, Hall teaches a similar insulation assembly being provided with vents (35) on the sides with removable covers (flaps) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the vents taught by Hall to the insulation taught by Cook, in order to provide air openings and aid in the installation of the insulation (col. 3, ll. 28-49). 
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the removable covers being peel and stick flaps as claimed.
However, Heffelfinger teaches covering openings in an insulation assembly with peel and stick flaps (86) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the peel and stick flaps taught by Heffelfinger to the openings taught by Cook as modified above, in order to hermetically seal the openings as taught by Heffelfinger (col. 13, ll. 55-60).


Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2016/0052696, hereinafter ‘Cook’) in view of Fellinger (US  as applied to claim 22 above, and further in view of Galaton et al. (US 7114926, hereinafter ‘Galaton’) and Haque et al. (US 2008/0251187, hereinafter ‘Haque’).
Cook as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials as claimed.
However, Galaton teaches it was known to construct insulation using blown closed-cell expanded polystyrene (col. 1, ll. 15-20) since long before the invention by applicant as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device with blown closed-cell expanded polystyrene as taught by Galaton, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Further, Haque teaches it was known to construct insulation with metallic polymer facers (para 0009) since long before the invention by applicant as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device with facers made of advanced metallic polymer facers as taught by Haque, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the .

Response to Arguments
12.	Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.
Applicant argues that neither Cook nor Fellinger discusses the escape of transport air due to the smaller diameter extension tube. This argument has been considered, however is not persuasive in light of the functional nature of the limitation at issue. 
The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Cook or Fellinger which is capable of being used in the intended manner, i.e., allowing transport air to escape. There is no structure in Cook or Fellinger that would prohibit such functional intended use (see MPEP 2111).


    PNG
    media_image1.png
    402
    663
    media_image1.png
    Greyscale

When viewed in combination with an extension tube of the same diameter as the hose, the extra space around the Cook opening would clearly allow transport air to escape when filling the bag with insulation.
Applicant is reminded that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” 82 USPQ2d at 1396.




Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 23, 2022